Citation Nr: 1115380	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-31 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disability, to include PTSD and depression (and any other current acquired psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in September 2007.

Although a Board hearing was requested in September 2007, the Veteran failed to report for his scheduled August 2009 hearing.

The Board notes that Veteran's instant claim specifically requested service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) recently has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessarily be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Thus, as medical evidence of record shows that the Veteran has been diagnosed with other significant psychiatric disabilities, the Board has recharacterized the issue on the front page of this decision to include all acquired psychiatric disabilities.

The issue of entitlement to service connection for acquired psychiatric disability, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied entitlement to service connection for PTSD; the appellant was notified of his appellate rights and filed a notice of disagreement, but did not perfect an appeal of the decision.

2.  In October 2005, the appellant requested that his claim of entitlement to service connection for PTSD be reopened.

3.  Certain evidence received since the February 2004 rating decision is not cumulative of the evidence of record considered at the time of the February 2004 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the February 2004 rating decision is new and material in connection with the petition to reopen the claim of entitlement to service connection for PTSD, and the Veteran's claim of entitlement to service connection for PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a February 2004 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the Veteran did not participate in combat, that no claimed stressor was verified, and that the Veteran had not provided sufficient information to permit any further attempts to verify a claimed stressor through the service department.  The Veteran was informed of his appellate rights in connection with this February 2004 denial when the decision was mailed to him in March 2004.  The Veteran did file a notice of disagreement in May 2004, a statement of the case was issued in November 2004, and a supplemental statement of the case was issued in February 2005.  Despite the fact that the Veteran was provided a VA Form 9 with notice of his appellate rights and instructions on how to perfect an appeal, no timely Form 9 or substantive appeal was submitted by the Veteran to perfect the appeal.  See 38 C.F.R. § 20.302(b).  The February 2004 rating decision therefore became final.  38 U.S.C.A. § 7105(c).  38 C.F.R. § 20.1103.

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In October 2005, the appellant submitted a request to reopen the claim of entitlement to service connection for PTSD.  In a January 2007 rating decision, the RO apparently reopened the claim and denied it on the merits.  The September 2007 statement of the case more clearly characterizes the claim as reopened and denied on the merits.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The February 2004 RO rating decision is the most recent final disallowance of the claim of entitlement to service connection for PTSD.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2005, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denial included service personnel records, service treatment records, and post-service medical records which did not establish the occurrence of a claimed in-service stressor event nor provided sufficient information to pursue official verification attempts with the service department.  Since that time, however, new evidence and testimony in addition to a significant change in the law have resulted in a change in the evidentiary picture pertinent to this claim.  One claimed stressor has now been confirmed and, additionally, other stressor contentions are sufficient to trigger necessary additional development under recently revised law.

The Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended.  Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a stressor claimed by a Veteran is 'related to the Veteran's fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted), confirms that the claimed stressor is 1) adequate to support a diagnosis of PTSD, and 2) that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Moreover, the amendment provides that, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

At the time of the February 2004 denial, no stressor was considered to have been verified and the January 2004 VA examination report presented its analysis with the note that there was "no stressor verified" at that time.  Additionally, the February 2004 denial noted that the Veteran did not reply to a PTSD stressor questionnaire sent in December 2003.  The Veteran's claimed stressors at that time, as discussed in the January 2004 VA examination report and in the February 2004 rating decision, featured somewhat vague statements concerning service upon an aircraft carrier during the Vietnam War as well as being threatened on the basis of his race during service.  Subsequent to the time of the February 2004 denial, the Veteran has provided more specific and detailed testimony, including as presented in his October 2005 petition to reopen the claim.  The Veteran's more specific testimony permitted the RO to determine that his claimed stressor involving racially motivated harassment was reasonably corroborated by service personnel records of a Court Martial concerning the Veteran's involvement in a fight around the claimed time.  

Additionally, an October 2004 VA hospitalization report contains new evidence in the form of a DSM-IV based Axis I diagnosis of PTSD linked to an account of events in service involving "seeing people in body bags when he was not harmed" and experiencing "a bomb explosion on the flight deck so we had to take on their incoming aircraft and casualties."  Furthermore, the report refers to "intrusive thoughts of the combat experiences" and "flashbacks and intrusive thoughts/memories of traumatic incidents he experienced while in Vietnam."  This new evidence appears to present a diagnosis of PTSD with a detailed discussion and reference to the DSM-IV that at least suggestively links the PTSD to circumstances of combat while serving on an aircraft carrier during the  Vietnam War.  The Board notes that the January 2004 VA examination report that was of record at the time of the February 2004 RO denial showed that that examiner was unable to elicit information from the Veteran to support a DSM-IV diagnosis of PTSD at that time.

Thus, new evidence submitted since the prior final denial includes evidence permitting new confirmation of a claimed stressor (involving the in-service fight and Court Martial) as well as evidence that newly suggests a link between a current DSM-IV based diagnosis of PTSD and other claimed stressors apparently associated with proximity to combat and violence during service offshore in Vietnam.  At the time of the prior final denial, there were no confirmed claimed stressors and no clear DSM-IV based diagnosis of PTSD in a detailed report with a suggestive link to claimed possible combat-related experiences during service.  The new evidence speaks directly to the unestablished factual contention that the Veteran is diagnosed with PTSD which may be linked to a confirmed stressor or to fear of hostile military activity warranting additional development under the revised regulation.

The Board finds that this new evidence must be considered to have presented new and material evidence to the claim of entitlement to service connection for PTSD.  The absence of evidence of a confirmed claimed stressor potentially linked to a DSM-IV based and detailed diagnosis of PTSD was an essential basis for the prior final denial of the claim of service connection.  The Board views the new evidence as new and material to the Veteran's claim as it includes new information relating to unestablished facts in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since it is anticipated that any deficiencies with regard to VCAA notice or the duty to assist the Veteran will be addressed and remedied while on remand to the RO.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  To this extent, the appeal is granted, subject to the following remand section of this decision.


REMAND

As explained in the introduction, application of the recent judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) to the reopening of the PTSD claim results in the expanded issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression (as well as any other current acquired psychiatric disorders which may be medically diagnosed).

With regard to the PTSD component of the claim, attempts to interview the Veteran have been described as challenging in both the January 2004 and October 2006 VA examination reports.  Even with the difficulty in eliciting clear information from the Veteran, his statements (including as documented in the January 2004 VA examination report) have described recollections of potentially pertinent trauma related to service on an aircraft carrier in what he termed a combat zone near Vietnam during the Vietnam War.  The Veteran has not been provided with any new notice, nor asked to provide any clarification of his contentions regarding such in-service combat-zone stressors since the time of a significant revision of the applicable law.

The Board notes that, effective July 13, 2010, the regulations governing service connection for PTSD were amended.  As discussed in the decision reopening the PTSD claim, above, the new 38 C.F.R. § 3.304(f)(3) provides new standards for consideration of claimed stressors based upon 'fear of hostile military or terrorist activity.'  The amendment provides that, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board notes that in the time since the RO determined that parts of the Veteran's claimed stressor involving racial harassment in Corpus Christi, Texas, could be considered corroborated, the RO's adjudication of the case and the Veteran's presentation of the case have focused upon the verified stressor and largely ceased to reference the claimed stressors associated with service on the USS Constellation.  The Veteran has pursued his latest petition to reopen the case on the basis of the Corpus Christi stressor.  However, as the claim has now been reopened, the Board must give proper consideration to all potentially pertinent claimed stressors including those presented during the previous adjudication of the claim.

The Board believes that under the circumstances, where the Veteran previously raised contentions regarding combat-zone-related stressors that may reasonably involve fear of hostile military activity, the Veteran should be provided with notice of the revised regulation; he and his representative should be afforded an opportunity to clarify or expand upon the indications previously presented with regard to stressors that may pertinently involve fear of hostile military activity.

The Veteran has made somewhat unclear indications, including as discussed in the January 2004 VA examination report, that his service on an aircraft carrier during the Vietnam War involved traumatic experiences related to hostile military activity and circumstances of actual or threatened death or serious injury to the Veteran or others.  The Veteran also indicated during the January 2004 VA examination that he began to experience psychiatric symptoms during his overseas deployment during the Vietnam War, and that those symptoms revolved around combat-related experiences.  The Veteran told the January 2004 VA examiner that he did not see combat, but that his service in Subic Bay was in a location placing him "in the zone" of combat, and that he was significantly affected by combat.  Although the circumstances and details of the testimony have been somewhat unclear (possibly due in part to the Veteran's current mental health) the Veteran has described witnessing the death and maiming of servicemen during his overseas deployment, including as discussed in an October 2004 VA hospitalization report.

The Veteran's VA treatment records contain numerous notations of PTSD diagnosis and treatment, including a great number of such notations subsequent to the most recent VA psychiatric examination for compensation purposes.  The October 2004 VA hospitalization report shows a finding of a PTSD diagnosis that appears to be attributed to experiences described as "combat" related trauma during service.  A December 2003 treatment report (from The Vet Center, but signed by a VAMC psychiatrist) diagnoses PTSD related to "light" combat exposure including working a flight line and crash crew witnessing multiple military aircraft crash landings with injuries and deaths with people he knew shot down or dying in crash landings (at least suggesting, in some cases, witnessing deadly crashes resulting from planes being damaged by hostile military activity).  Although the January 2004 VA examination report found that a PTSD diagnosis could not be confirmed, it did find that the Veteran had significant psychiatric disability and symptoms of PTSD; the examiner explained withholding a PTSD diagnosis partly due to an inability to elicit clear information from the psychiatrically troubled Veteran during the interview.  The October 2006 VA examination report similarly found that the Veteran was difficult to interview and had significant psychiatric disability; that report otherwise addressed only the relatively narrow question of whether the Veteran has confirmed PTSD due specifically to the stressor involving racial harassment in Corpus Christi.

Under the circumstances, the Board finds that appropriate action must be taken so that a determination can be made, in accordance with the revised regulation, as to whether the Veteran is claiming any stressor related to fear of hostile military activity that is consistent with the places, types, and circumstances of the Veteran's service.  After any additional development, such as obtaining clarification from the Veteran or his representative regarding stressors from the USS Constellation, a specific determination must be made as to whether the circumstances, time, and locations of the Veteran's service during the Vietnam War are consistent with any claimed stressors involving fear of hostile military activity.  If any such stressors are found, the Veteran should be afforded a new VA examination to address this issue in light of the requirements of the recently revised 38 C.F.R. § 3.304(f)(3).

Additionally, as explained in the introduction above, the Board notes that this appeal now clearly includes the issue of entitlement to service connection for acquired psychiatric disability other than PTSD.  The Veteran has been diagnosed with significant psychiatric disabilities, including in the VA examination reports dated in January 2004 and October 2006 prepared in connection with his service connection claim.  There is substantial inconsistency and ambiguity in the various diagnoses presented, and it is unclear whether any currently diagnosed psychiatric pathology may be considered etiologically linked to military service; that broader question was not specifically asked of either examiner.  The October 2006 VA examiner noted an inability to diagnose PTSD because the Veteran was insufficiently responsive, due partly to the prominence of psychotic symptoms, to provide adequate information for a clear diagnosis of PTSD at that time; a psychotic disorder was diagnosed, however.  The Board notes that an October 2004 VA hospitalization record does appear to have possibly linked the Veteran's psychiatric disability partly to his military service; that report discussed the Veteran's claimed trauma during service in diagnosing both PTSD and major depressive disorder with psychotic features.  However, other reports do not clearly discuss this diagnosis of major depressive disorder.

It appears that the claims of service connection for various psychiatric disabilities, with the specific diagnoses remaining unclear, may be intertwined and would be most reasonably considered and developed together.  Under the circumstances, the full breadth of the claims of entitlement to service connection for acquired psychiatric disabilities must be remanded so that development of evidence clarifying the Veteran's psychiatric diagnoses and pertinent etiologies may be completed and considered when finally adjudicating the complete claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate action to ensure that all notice required by the VCAA has been provided to the Veteran.  The RO/AMC should provide the Veteran with a VCAA letter advising him of how to substantiate a claim of entitlement to PTSD based on fear of hostile military or terrorist activity under the revised provisions of 38 C.F.R. § 3.304(f).  The Veteran should be given a reasonable amount of time to reply to such notice.

2.  Following the above, the RO should take any appropriate action to determine which, if any, of the Veteran's claimed stressors involving fear of hostile military or terrorist activity are consistent with the places, types, and circumstances of the Veteran's service.  Any such stressors found to be consistent with the places, types, and circumstances of the Veteran's service should be specifically noted in the claims file.

3.  The Veteran should be scheduled for a VA psychiatric examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted) to ascertain if the Veteran suffers from PTSD related to fear of hostile military activity, and to determine the diagnosis of any other current acquired psychiatric disability.  The examiner should be notified of any verified in-service stressors and any claimed stressors involving fear of hostile military or terrorist activity found to be consistent with the places, types, and circumstances of the Veteran's service.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  

The examiner should also solicit from the Veteran his contentions regarding his claimed in-service stressors and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration.  Appropriate psychological testing, including specific tests for PTSD, should be accomplished.

a)  The examiner should then clearly report whether a medical diagnosis of PTSD is warranted, accounting for and discussing evidence in the claims file indicating diagnosis of PTSD (including the October 2004 VA hospitalization report and December 2003 treatment report diagnosing PTSD).  If so, the examiner should then offer an opinion as to whether any claimed stressor related to fear of hostile military activity is adequate to support the diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor. 

b)  The examiner should also determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability, other than PTSD, is causally related to service.  In answering this question, the examiner is asked to address any pertinent in-service and post-service records, including evidence of any pertinent behaviors during service (such as, perhaps, the Veteran's in-service court martial).

Rationales should be provided for all opinions.

4.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5.  After completion of the above and any additional development which the RO/AMC may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for acquired psychiatric disability, to include PTSD and depression (and any other current acquired psychiatric disability).  The RO/AMC should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


